Citation Nr: 0840921	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Veterans Court) dated in June 2008.  The 
issue arose initially on appeal from a decision rendered by 
the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a Joint Motion for Remand (JMR) filed before the Veterans 
Court, the appellant, through counsel, and the Secretary, 
represented by VA's Office of General Counsel, disagreed with 
the approach taken in the Board's decision dated July 27, 
2007.  In that decision, now vacated as part of the Veterans 
Court's June 2008 Order, the Board relied upon a December 
2006 opinion from Dr. Kochar, an oncologist at a VA Medical 
Center in Hampton, Virginia.  According to the JMR, the Board 
erred by relying upon part of the opinion to deny a claim for 
service connection for prostate cancer claimed as due to 
malathion exposure but discounting that part of the opinion 
linking prostate cancer to Agent Orange exposure in Thailand.  
While the Board explained that Dr. Kuchar's opinion that the 
veteran was exposed to Agent Orange in Thailand did not have 
evidentiary support in the record, the JMR states that it is 
"incumbent upon the Board to fulfill the Secretary's duty to 
assist by seeking further explanation or opinion from Dr. 
Kochar, or to provide an adequate statement of reasons and 
bases why it was rejecting the only medical evidence of 
record."  

As such, the Board finds that additional development is 
warranted in order to comply with the JMR and in order to 
comply with VA's duties to assist an appellant in 
substantiating a claim for VA benefits.  

In a July 2003 statement, the appellant alleged exposure to 
Agent Orange while serving at Nakhon Phanom RTAFB in Thailand 
in 1973 and 1974.  During his November 2005 hearing before 
the Board he made no allegations as to any Agent Orange 
exposure.  However, in an August 2008 statement submitted to 
the Board, the appellant alleged exposure to the "residue of 
Agent Orange."  He also argued that he was exposed to 
"soil, grass, and foliage which had been exposed to 
herbicides." 

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

In this case, in June 2003, the RO requested documents 
showing any exposure to herbicides.  The November 2003 
response, presumably from the National Personnel Records 
Center, indicated "no records of exposure to herbicides."  
It is unclear whether VA directed a detailed statement to C&P 
Service via email, or contacted the JSRRC for verification of 
possible exposure to herbicide agents.  

The Veterans Court has consistently held that evidentiary 
development procedures provided in VA's Adjudication 
Procedure Manual are binding.  See Patton v. West, 12 Vet. 
App. 272, 282 (1999) (holding that the Board failed to comply 
with the duty to assist requirement when it failed to remand 
the case for compliance with the evidentiary development 
called for by the M21-1).  In order to comply with the 
procedures as provided for in the manual, the RO must send an 
email request to C&P and a request to JSRRC for verification 
of the veteran's possible Agent Orange exposure in Thailand.  

Accordingly, the Board finds that additional development is 
necessary to establish whether the veteran was exposed to 
herbicide agents, including Agent Orange, as alleged.  

In addition, the December 2006 VHA opinion rendered in this 
matter appears to be based on an assumption that the 
appellant was exposed to herbicide agents - a fact that, to 
date, has not otherwise been established in the record.  
Unfortunately, the rationale for the VHA physician's opinion 
is unclear.  It is also unclear as to whether the opinion is 
based on a theory of direct exposure to herbicide agents or 
residual (latent) exposure to herbicide agents, as is 
currently alleged by the appellant.  Accordingly, 
clarification should be sought from the same physician who 
provided the opinion in December 2006.  

Finally, the Board notes that page four of the appellant's 
August 2008 brief contains a reference to "a scientific 
report which has clearly discussed the residual effect of 
Agent Orange sprayed in Vietnam."  However, the title of the 
report is not provided, nor are any other identifying 
aspects.  Therefore, VA should contact the appellant and the 
appellant's representative and ask them to provide a copy of 
the report, or, at a minimum, some identifying details 
regarding the report so that VA may assist in obtaining a 
copy, and determine whether it may be relevant to the 
appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and ask him to provide a 
detailed statement of his claimed 
herbicide exposure while stationed in 
Thailand during service.  This statement 
should include supporting details such as 
the specific location, names of any 
individuals involved, and time frame 
during which the claimed exposure 
occurred.  The appellant should be invited 
to submit any competent medical evidence 
in support of his claim.  

2.  The RO/AMC should contact the 
appellant and the appellant's 
representative and request a copy of the 
report referenced on page 4 of appellant's 
August 2008 brief.  Alternatively, the 
appellant should be requested to supply 
more details related to the referenced 
report.  If such details are provided, VA 
should make an attempt to obtain a copy of 
such report and determine its relevance to 
this appeal.  If efforts are unsuccessful, 
the file should clearly be documented to 
this effect.  

3.  After obtaining the appellant's 
detailed statement of claimed herbicide 
exposure, and after completing the actions 
outlined in paragraph 2 above, the RO/AMC 
should comply with the evidentiary 
development noted in M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10(n).  Specifically, the RO 
should contact C&P to request a review of 
DoD's inventory of herbicide operations in 
Thailand.  

4.  Following the actions in all the above 
paragraphs, if herbicide exposure to the 
appellant is not verified, then the RO/AMC 
should send a request to JSRRC for 
verification as to whether the veteran was 
exposed to Agent Orange as alleged during 
his period of service in Thailand, in 
accordance with the instructions set forth 
in M21-1 MR, Part IV, Subpart ii, Chapter 
2, Section C, Paragraph 10(n). 

5.  After completion of the foregoing, if 
VA is not able to confirm that the veteran 
had exposure to an herbicide, such as 
Agent Orange, while on active duty, the 
appellant's claims file should be 
forwarded to the same VHA physician who 
provided the written medical opinion dated 
December 22, 2006.  The physician should 
be provided with details related to the 
appellant's claimed herbicide exposure in 
service and asked to clarify the basis for 
her opinion that the appellant's prostate 
cancer is related to military service.  

6.  Finally, after completion of all the 
above actions, and following any other 
development warranted by the preceding 
paragraphs, the appellant's claim should 
be readjudicated.  If the benefit sought 
on appeal remains denied, then the 
appellant and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond thereto before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

